Exhibit 10.3
 
Entrusted Loan Contract
 
Consignor: Minsheng Royal Fund Management Co., Ltd.
Domicile: Building 2, Yard 1, Caishikou Street, Xuanwu District, Beijing
12/F, New Century Grand Hotel, Beijing
Postal code: 100052
Legal representative/Responsible person: Jiang Zhixiang
Tel.: 010-63506888
Fax: 010-63506308
 
Borrower: Yida (Fujian) Tourism Group, Ltd.
Domicile: No. 38, Xianfu Road, Zhangcheng Town, Yongtai County
Postal code: 350700
Legal representative/ Responsible person: Chen Minhua
Tel.: 0591-28308999
Fax: 0591-28308305
Opening bank: China Minsheng Banking Corp., Ltd., Fuzhou Branch
Account number: 1502014180001126
 
Consignee: China Minsheng Banking Corp., Ltd., Fuzhou Branch
Domicile: No. 280, Hudong Road, Fuzhou, Fujian
Postal code: 350003
Legal representative/ Responsible person: Su Suhua
Tel.: 0591-87626579
Fax: 0591-87619071
 
The Consignor is the legal person with full capacity of civil conduct, competent
to receive the entrusted loan issued by entrusted financial institution. The
Consignee is the financial institution approved by China Banking Regulatory
Commission and People's Bank of China, well qualified and experienced to take
the entrustment and issue the entrusted loan.
 
Contract of [Minsheng Royal Fund Management & Yida Tourism Group] Specific Asset
Management Plan was signed by and between the Consignor, the Consignor of
relevant asset, the Consignee of relevant asset hereto complying with related
laws and regulations on Mar. 6, 2013.
 
For the purpose of effectively functioning the [Minsheng Royal Fund Management &
Yida Tourism Group] specific asset management plan (hereinafter referred to as
the “Plan”), the Consignor entrusted the Consignee with the entrusted funds
under the plan: RMB, (Amount: in words RMB ONE HUNDRED AND FIFTY MILLION) to
issue the entrusted loan to the Borrower in accordance with the terms and
conditions hereof. In compliance with the regulations related to entrusted loan
business of China, for the purpose of explanation of the rights and obligations
of the Consignor, the Borrower and the Consignee, all parties hereby agreed to
sign the Contract.
 
 
 

--------------------------------------------------------------------------------

 
 
Chapter I Definition
 
Article 1 Definition
 
1.1 Entrusted loan (hereinafter referred to as “Entrusted Loan”) shall mean the
funds provided by the Consignor, such as the government sector and enterprise
and public institution and issued, supervised and withdrawn by the Borrower
(“Consignee”) in accordance with the object, intended use, amount, term and
interest ensured by the Consignor. The loan risk shall be borne by the Consignor
and the Borrower (“Consignee”) shall only charge relevant handling charge of
entrusted loan without any liabilities for the loan risk in any forms.
 
1.2 Specific asset management plan or plan shall mean [Minsheng Royal Fund
Management & Yida Tourism Group] Specific Asset Management Plan.
 
1.3 Contract of Specific Asset Management Plan shall mean Contract of [Minsheng
Royal Fund Management & Yida Tourism Group] Specific Asset Management Plan and
its appendix as well as any effective modification of the Contract and its
appendix signed by and between the asset consignor, the asset manager and the
asset consignee.
 
Chapter II Matters for Entrusted Loan
 
Article 2 Loan Currency, Amount and Term
 
2.1 The entrusted loan currency hereunder: RMB, with amount of (in words): RMB
ONE HUNDRED AND FIFTY MILLION (in figure: RMB 150,000,000).
 
2.2 Loan term hereunder: two (2) years, from Mar. 6, 2013 to Mar. 6, 2015. Where
the actual issuing date of loan is inconsistent with the aforesaid starting
date, the former shall prevail without modification of the aforesaid loan term
(the due date shall automatically be modified correspondently). The actual
issuing date of loan shall be subject to the date listed on the receipt for
loan.
 
Article 3 Intended Use of the Loan
 
3.1 The intended use of the loan hereunder by the Borrower is: RMB 58 million
for the substitution of the loan from other bank, RMB 92 million for development
of Jiangxi Zhangshu Yida Tourism Plan.
 
3.2 In no event, the Borrower shall modify the intended use of the loan
specified herein without prior written consent of the Consignor.
 
3.3 The Consignor shall voluntarily verify the compliance of the use of the loan
by the Borrower. The Consignee shall assume no responsibilities for the
operation mode and use of the loan by the Borrower.
 
Article 4 Loan Interest Rate
 
4.1 The annual interest rate of the entrusted loan hereunder is: 12.5%
 
4.2 Where the Consignor or the Borrower requires adjustment of the interest rate
by law and the adjustment is agreed by both parties, it shall inform the
Consignee five (5) business days in advance prior to the actual adjustment of
the loan interest rate. The adjusted loan interest rate shall be in accordance
with relevant regulations of the People’s Bank of China.
 
4.3 Where the Borrower fails to pay off the loan principal specified herein, the
Borrower shall pay for the interest penalty with penalty interest rate for
arrears from the due date of such loan until the Borrower pay off all the
principal and interest; the penalty interest rate shall be 50% more than the
loan interest rate specified in Article 4.1.
 
 
2

--------------------------------------------------------------------------------

 
 
4.4 Where the Borrower fails to use the loan in compliance with intended use
specified herein, the Borrower shall pay for the interest penalty with penalty
interest rate from the date it misuses the loan, until the Borrower pay off all
the principal and interest; penalty interest rate for the misuse of loan shall
be 100% more than the loan interest rate specified in Article 4.1.
 
4.5 Where the Borrower fails to pay the interest in due time, the Consignee may
charge the Borrower with compound interest with penalty interest rate for
arrears.
 
Chapter III Account Opening
 
Article 5 The Consignor shall open a settlement account from the Consignee as
the “Special Account for the Entrusted Loan Fund” (hereinafter referred to as
“Consignor Account”) within five (5) days from the signing date for issuing the
entrusted loan and collection of principal and interests of loan; the Borrower
shall open a loan account and deposit account under the Consignor (hereinafter
referred to as “Borrower Account”) for the transaction withdrawal and repayment
of the capital with interests. The capital in the Consignor Account is free of
interest.
 
Chapter IV Issuing of Entrusted Loan
 
Article 6 The Consignor shall deposit full amount of entrusted loan into
Consignor Account upon the loan issuing date for the issuing of entrusted loan
in accordance with Article 7 and Article 8 hereof.
 
Article 7 The Borrower may transact withdrawal when the Contract and related
guaranty contract, pledge contract and mortgage contract and the like are
effective and the Consignee obtains the Notice of Entrusted Loans issued by the
Consignor.
 
Article 8 The issuing way of the entrusted loan hereunder is issuing by one time
or several times. The specific issuing date and amount shall be subject to the
Notice of Entrusted Loans.
 
Article 9 The Borrower shall submit the receipt of loan to the Consignor when
transacting deposits and the Consignee shall be in charge of transferring the
entrusted loan amount from the Consignor Account to the Borrower Account upon
corresponding loan issuing date. Where the account deposit in the Consignor
Account is less than the amount of the loan to be issued, the Consignee shall be
responsible for only the amount left in Consignor Account, and the Consignee
shall assume no responsibility for the breach of contract due to insufficient
loan.
 
Article 10 The Borrower shall withdraw the loan in accordance with the Contract
and apply the entrusted loan hereunder intended use agreed herein.
 
Chapter V Repayment of Entrusted Loan
 
Article 11 The repayment source of the entrusted loan hereunder is the operating
incomes of all scenic spots and object projects of the applicants; the 2
repayment ways are as follows:
 
1. For the loan less than one (1) year (inclusive), it shall be paid off at a
time upon due date, including both principal and interests;
 
2. For the loan more than one (1) year, the interest of it shall be paid every
half a year, and the interest payment dates are every Jun. 21, Dec. 21 and the
due date of the loan. The interest of the loan is paid in five (5) times and the
principal and the interest shall be paid off upon due date;
 
3. Miscellaneous: ________________________________.
 
Article 12 The Borrower shall pay off the principal and the interests of the
loan by the time agreed herein, and make remittance of the payables to the
Borrower Account on interest payment dates or settlement date of principal and
interests in accordance with the agreement in Article 11, and it shall be done
by the Consignee. Where the account deposit in the Borrower Account is less than
the amount of the loan to be issued, the Consignee shall be responsible for only
the amount left in Borrower Account, and the Consignee shall assume no
responsibility for the breach of contract due to insufficient loan.
 
Article 13 The Borrower shall pay off full amount of the principal and interests
of the loan hereunder to the Consignee upon the due date.
 
 
3

--------------------------------------------------------------------------------

 
 
Article 14 Where the Borrower intends to pay off the loan ahead of time, it
shall send a written application to the Consignee thirty (30) business days in
advance and approved by the Consignor and the Consignee.
 
Chapter VI Entrusted Loan Guarantee
 
Article 15 The guarantee way of the entrusted loan hereunder is the first item
as follows:
 
15.1 The Contract of Guaranty is signed by and between the Consignee and the
Guarantor as the accessory contract of the Contract:
 
x  No._____/____D.B.Z. No._________/_________ Guaranty Contract of Entrusted
Loan
 
x  No._____/____D.D.Z. No.__________/________ Mortgage Contract of Entrusted
Loan
 
x  No.____/_____D.Z.Z. No.__________/________ Pledge Contract of Entrusted Loan
 
þ  No. G.W.D.Z. DB1300000048781, No. DB1300000051038 Mortgage Contract of
Entrusted Loan; No. G.W.Z.Z. DB1300000051056, No. DB1300000051066 Pledge
Contract of Entrusted Loan; No. G.W.B.Z. DB1300000051170, No. DB1300000051171
and No. DB1300000051172 Guaranty Contract of Entrusted Loan; No. G.D.B.Z.
DB1300000051176, DB1300000051179 Suretyship Contract.
 
15.2 The relevant guaranty contract is signed separately by and between the
Consignor and the Guarantor regarding the detailed guarantee matters.
 
Chapter VI Handling Charge of Entrusted Loan
 
Article 16 The handling charge rate for the Consignee hereunder is zero.
 
The penalty interest of surcharge due to the delay of payment of principal and
interest by the Borrower, the Consignee may surcharge the Consignor with
handling charge based on the penalty amount, and the handling charge rate is
zero.
 
Article 17 The handling charge of the entrusted loan shall be borne by the
Consignor, the specific way and time of the handling charge of the entrusted
loan by the Consignee shall be in compliance with the ___/___item as follows:
 
17.1 The Consignor shall pay off the charge to the Consignee at a time or the
Consignee may charge the Consignor directly from the Consignor Account at a time
within five (5) days from the signing date;
 
17.2 The Borrower shall pay off the charge to the Consignee on behalf of the
Consignor at a time or the Consignee may charge the Consignor directly from the
Borrower Account at a time within five (5) days from the signing date;
 
17.3 Miscellaneous: _____________/__________.
 
Article 18 The right for the Consignee to charge the handling charge of the
entrusted loan shall not be influenced by the payment of entrusted loan (whether
it is paid or not, or paid in advance).
 
Chapter VII Statement and Guarantee of Consignor
 
Article 19 The Consignor is voluntary to entrust the Consignee to issue the
entrusted loan hereunder in the name of the Consignee and take the possible risk
of the loan. The Consignor shall state that it is informed and agrees all the
terms and conditions herein.
 
Article 20 The Consignor shall guarantee that it has the legal right of
administration of such legal entrusted loan fund provided, with the source and
intended use of the funds in accordance with the state laws and regulations.
 
Article 21 The Consignor shall guarantee that it is capable and legally
qualified to sign and perform the Contract, and it has finished all necessary
approval, registration and records as a consignor; the signer on behalf of the
Consignor to sign the Contract shall be authorized by the Consignor and
qualified to sign and submit the Contract and/or other relevant documents to
ensure the Consignor is bound by the Contract;
 
 
4

--------------------------------------------------------------------------------

 
 
Article 22 The Contract and other relevant documents signed, submitted and
performed by the Consignor shall not be against any other contracts or
agreements which have been signed, submitted and performed by the Consignor, nor
violating any obligations of the Consignor or any laws and regulations governing
the Consignor and its property. The Consignor shall not violate its
constitutions or the documents of the organization when signing and performing
the Contract.
 
Article 23 In no event, the conclusion or the performance of the Contract shall
be influenced when the Contract is signed by the Consignor.
 
Article 24 The Consignor shall pay the Consignee with handling charge of
entrusted loan agreed herein.
 
Article 25 The Consignor shall guarantee the authenticity, integrity and
effectiveness of all the written documents provided.
 
Article 26 The Consignor shall deposit full amount of entrusted loan fund into
the Consignor Account before the issuing of the entrusted loan agreed herein,
and ensure the balance on such account is enough for the loan amount to be
issued.
 
Article 27 The Consignor shall state that: the entrusted loan hereunder is
designated by the Consignor, and amount, intended use, interest rate and loan
term of the entrusted loan shall be verified by the Consignor.
 
Article 28 The Consignor shall guarantee that: the signing and performance of
the Contract are on a voluntary basis, the interpretations of articles hereof
are genuine; the risk of loan loss hereunder shall be borne by the Consignor
with the entrusted loan funds, and the Consignee shall assume no responsibility
of the risk of loan loss.
 
Chapter VIII Statement and Guarantee of Borrower
 
Article 29 The Borrower is the enterprise legal person entity established and
validly existing in accordance with the China’s laws, possessing independent
capacity for civil conduct and enjoying the right, authorization and rights and
interests to bear the civil liability and engage in the business activities with
all its properties.
 
Article 30 The Borrower shall guarantee that it is capable and legally qualified
to sign and perform the Contract, and it has finished all necessary approval,
registration and records for the borrower; the signer on behalf of the Borrower
to sign the Contract shall be authorized by the Borrower and qualified to sign
and submit the Contract and/or other relevant documents to ensure the Borrower
is bound by the Contract.
 
Article 31 The Contract and other relevant documents signed, submitted and
performed by the Borrower shall not be against any other contracts or agreements
which have been signed, submitted and performed by the Borrower, nor violating
any obligations of the Borrower or any laws and regulations governing the
Borrower and its property. The Borrower shall not violate its constitutions or
the documents of the organization when signing and performing the Contract.
 
Article 32 The Borrower has provided sufficient, authentic, legal, effective and
complete document information, statement, description, interpretation and other
information to the Consignor and the Consignee at its best regarding all the
significant matters and other aspects which may influence the Consignor’s or/and
the Consignee’s judgment of the risk hereunder or the decision of whether to
sign the Contract, issue the loan hereunder or take any action; the Borrower
shall guarantee the authenticity, completeness and effectiveness of the written
documents.
 
Article 33 As of the conclusion of the Contract, no events influencing the
conclusion or performance of the Contract, or lawsuit, arbitration, compulsory
execution, administrative penalty, compulsory measures or other legal procedure
aiming at the Borrower exist in the situation. The Borrower shall avoid such
aforesaid circumstances until loan issuing date following the principle of good
faith and integrity. And the Borrower shall not conceal any events happened or
about to happen may make the Consignor disagree to issue the entrusted loan
hereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
Article 34 The Borrower shall state that: the signing and performance of the
Contract are on a voluntary basis and the interpretations of articles hereof are
genuine; the Borrower shall be informed of and agree all the terms and
conditions herein.
 
Chapter VIII Statement and Guarantee of Consignee
 
Article 35 The Consignee is the banking and financial institution established
and validly existing in accordance with the China’s laws, possessing the
capacity of management qualification of entrusted loan.
 
Article 36 The Consignor shall not require the Consignee to refund part or the
whole entrusted loan for the issued loan, undue loan or due loan not yet
collected. The Consignee shall assume no liabilities for the risk of the
entrusted loan.
 
Article 37 The Consignee shall guarantee to provide full amount of loan to the
Borrower agreed herein. The Consignor shall deposit the interest paid by the
Borrower upon the interest payment date to the Consignor Account within five (5)
days. Where the Borrower pay the corresponding principal and interest payable
upon the due date of the Contract, the Consignee shall deposit such amount into
the Consignor Account within five (5) days.
 
Article 38 When the Consignee deposits the interest income into the Consignor
Account, the Consignee shall perform the obligation of withholding relevant
taxes and dues on behalf of the Consignor in accordance with the law. The actual
interest that Consignee transfers to the Consignor shall be the balance after
taxes and dues withholding in compliance with the state laws and regulations.
 
Chapter IX Rights and Obligations of All Parties
 
Article 39 Rights and Obligations of the Consignor
 
39.1 The Consignor may entrust the Consignee to assist the collection of the
loan while the Consignor shall be borne by the cost of collection;
 
39.2 The Consignor may request the Consignee to transfer the principal and
interest of the entrusted loan on due date in time agreed herein;
 
39.3 The Consignor shall bear the obligation to pay the handling charge of
entrusted loan agreed herein;
 
39.4 The Consignor shall be borne by the risk of the entrusted loan hereunder;
 
39.5 The Consignor shall open the account in the Consignee’s institution for the
transaction of delivery of the loan principal and collection of the principal
and interest of the entrusted loan paid by the Borrower.
 
Article 40 Rights and Obligations of Borrower
 
40.1 The Borrower may obtain and use entrusted loan in accordance with this
Contract.
 
40.2 The Borrower shall assume the obligation to conclude receipt for loan with
the Consignee by one time or several times under the granting loan plan of this
Contract before using the entrusted loan.
 
40.3 The Borrower shall assume the obligation to open an account in the
Consignee’s institution for handling procedures such as drawings, repayment,
interest payment of interest and so on.
 
40.4 The Borrower shall assume the obligation to pay interest and repay
principal of loan hereunder in accordance with this Contract.
 
40.5 The Borrower shall assume the obligation to use the loan under the intended
use of the loan of this Contract, and guarantee that the intended use of the
loan complies with the relevant laws and regulations of the state.
 
 
6

--------------------------------------------------------------------------------

 
 
40.6 The Borrower shall submit a written notice to the Consignor and the
Consignee thirty (30) business days in advance in cases of alteration of the
Borrower’s name, legal representative and legal address and other major issues
during the loan term.
 
40.7 The Borrower shall submit a written notice to the Consignor and the
Consignee thirty (30) business days in advance in cases of contracting and
leasing, shareholding reform, joint operation, merger, annex, division, joint
venture, asset transfer, stopping doing business for internal rectification,
close-down, bankruptcy and other events that pose serious threat to performance
of the repayment obligation hereunder before paying off total debts of this
Contract, and reinforce the debts repaying responsibility or pay off ahead of
time with written approval of the Consignor, otherwise, the above-mentioned acts
shall not be allowed.
 
40.8 Where there are such events posing a risk to normal operation or exert a
major and adverse influence to the performance of the repayment obligation
hereunder except above-mentioned events, the Borrower shall submit a written
notice to the Consignor and the Consignee promptly.
 
40.9 Where the alteration happens in relationship of the administrative
subordination, members of the board of directors and the articles of
association, the Borrower shall receive a written approval of the Consignor;
where the Borrower’s position of general manager and assistant general manager
changes, the Borrower shall submit a written notice to the Consignor and the
Consignee within ten (10) business days after the change.
 
40.10 The Borrower shall assume the obligation to be subject to the supervision
on the loan utilization and relevant production and management and financial
operation by the Consignor and the Consignee within the loan term.
 
Article 41 Rights and Obligation of Consignee
 
41.1 The Consignee provides service of entrusted loan and is responsible for
handling procedures of entrusted loan origination and collection in accordance
with the entrustment of the Consignor.
 
41.2 The Consignee may collect fees of the entrusted loan from the Consignor
under this Contract.
 
41.3 The Consignee shall assume the obligation to issue full amount of entrusted
loan timely to the Borrower under the Contract.
 
41.4 Where the entrusted loan is irrecoverable for reason of bankruptcy of the
Borrower or for other reasons, the Consignee may terminate the performance of
the responsibility and obligation of this Contract under the written notice of
the Consignor. Where the Consignee fails to receive a written notice from the
Consignor, the Consignee may nullify the entrusted loan overdue by one year, and
in no event the Consignee shall bear the responsibility and obligation of this
Contract thereafter. All responsibilities shall be borne by the Consignor.
 
Chapter X Risk Exposure of Entrusted Loan
 
Article 42 In accordance with the relevant regulations of the state of entrusted
loan, the Consignor and the Consignee prescribe clearly that the risk of the
entrusted loan is borne by the Consignor. Where the Borrower fails to pay off
and return principal and interest of the loan and other liabilities upon due
date of the loan, the Consignee assumes no responsibility of compensation or
guarantee for the loss of the Consignor, and the Consignor shall not require the
Consignee to return some or all entrusted loan.
 
Article 43 Where the Borrower fails to repay the entrusted loan upon due date
and the Consignor needs to claim for the payment through the judicial process,
the Consignee shall not be borne by the obligation to institute legal
proceedings initiatively on behalf of the Consignor. Where the Consignee
institutes legal proceedings against the Borrower upon request from the
Consignor and receipt of approval from the Consignee, the Consignor shall be
borne by all of the spending and expense arising for the Consignee.
 
 
7

--------------------------------------------------------------------------------

 
 
Chapter XI Responsibility for Breach of Contract
 
Article 44 All parties shall perform the obligations of this Contract upon the
effective date of the Contract. Either party shall bear relevant responsibility
for breach of the Contract or indemnify for loss where it fails to perform or
perform incompletely the obligations of this Contract.
 
Article 45 Where the Borrower conducts any of the following events, it breaches
the Contract:
 
1. The Borrower fails to pay the interest or return the principal under this
Contract;
 
2. The Borrower fails to use the loan in accordance with this Contract;
 
3. The declaration and guarantee of the Contract made by the Borrower are proved
to be untruthful or misleading;
 
4. The Borrower provides such financial statement as fake or with important
facts held back, or refuses to accept oversight against the utilization of the
loan and relevant production and management and financial operation;
 
5. The circumstance of the Article 40.7 of the Contract occurs, and the scheme
of arrangement fails to be satisfied as required by the Consignor;
 
6. The operation and financial condition of the Borrower deteriorate in a major
way;
 
7. The Borrower is bankrupt, dismissed, closed down or cancelled;
 
8. Other actions that influence or may influence the safety of the creditor’s
rights by the Borrower.
 
Article 46 The Consignee may adopt the following one or several measures in
accordance with the application of the Consignor after any of the
above-mentioned events of default by the Borrower:
 
1. Charge the Borrower with overdue default interest under the stipulation of
the Article 4.3;
 
2. Charge default interest for misappropriation under the stipulation of the
Article 4.4;
 
3. Request the Borrower to remedy the nonperformance within a definite time;
 
4. Discontinue the use or cancel the limit of the loan not yet withdrawn by the
Borrower;
 
5. Declare promptly that all the released loans expired, and request the
Borrower to repay all the principal and interest and other payables of the
released loan promptly.
 
Article 47 Where the Consignor conducts any of the following events, it breaches
the Contract:
 
1. The Consignor fails to deposit full amount of loan fund in the account of the
Consignor in accordance with the Contract;
 
2. The fund resource of the entrusted loan violates the laws or stipulations;
 
3. The Consignor breaches other obligations hereunder.
 
Article 48 The Consignee or the Borrower may adopt the following one or several
measures after any of the above-mentioned event of default by the Consignor:
 
1. Request the Consignor to remedy the nonperformance within a definite time;
 
2. The Consignee may refuse to handle the business of entrusted loan for the
Consignor;
 
3. Where the Consignor causes a loss to the Consignee or the Borrower, the
Borrower and the Consignee request the Consignor for compensation.
 
Article 49 Where the Borrower requests prepayment, the procedures shall be
handled under the Article 14 hereof and be conducted under the first of the
following items:
 
1. The Borrower has no need of paying the penalty;
 
2. The Borrower needs to pay the penalty in accordance with    /  % of the
prepayment of the principal and interest;
 
3. Miscellaneous:     /    .
 
 
8

--------------------------------------------------------------------------------

 
 
Chapter XII Exclusions of Consignee
 
 
Article 50 The Consignee shall not be responsible for examining the credit
condition, financial position of the Borrower and feasibility of the loan
project, without giving any opinions.
 
Article 51 The Consignee shall not be responsible for examining the credit
condition, collateral condition of the Voucher and collateral supervision and
other works, without giving any opinions.
 
Article 52 The Consignor shall be responsible for the recall of loan and
preservation, and the Consignee assists in issuing and sending interest
statement and notice of recall of loan to the post on behalf of the Consignor
only, and the relevant cost is covered by the Consignor.
 
52.1 Where the Consignee fails to be notified for the address change of the
Borrower and the Voucher, the Consignee bears no responsibility of failure of
delivery.
 
52.2 The posting receipt of the Consignor shall be deemed as delivery receipt.
Whether the Borrower and the Voucher receive the postal matter or not, the
copies of collection receipt and interest statement sent by the Consignee and
the posting receipt are deemed as the evidence of performance of regulatory
responsibility.
 
52.3 Whether the Consignor receives the principal and interest of the loan or
not, the Consignee shall not bear any responsibility.
 
Chapter XIII Applicable Law and Dispute Settlement
 
Article 54 This Contract is governed by the law of People's Republic of China.
 
Article 55 All disputes arising out of the Contract shall be settled through
lawsuit, all parties have the right to bring a lawsuit with the competent
people’s court where the Consignee is located.
 
Chapter XIV Validity, Modification and Dissolution of the Contract
 
Article 56 The Contract shall come into effect since legal representative of
each party/person chiefly in charge or entrusted agent sign or seal and affix
the official seal/special seal for contractual uses.
 
Article 57 Upon the effective date of the Contract, any party may not
arbitrarily alter or rescind the Contract in advance. The Contract may be
altered or rescinded after all parties agree and sign a written agreement when
necessary.
 
Chapter XV Miscellaneous
 
Article 57 Any notice relevant to the Contract shall be sent to the address for
correspondence or fax specified by the notified party in the first page of the
Contract. Where the above-mentioned contact information of any party alters, the
written notice shall be sent to the third party.
 
Article 58 Unless otherwise specified, all the notices shall be deemed as formal
delivery to the notified party at the following date: (1) Where the notice is
submitted, the date of service shall be the date that any staff or receiving
agent from the notified party receives; (2) Where the postal matter is sent by
registered mail, express or Express Mail Service in the same city (including
downtown and suburbs), the date of service shall be the next business day of the
day sending the mail; (3) Where the postal matter is sent by registered mail,
express or Express Mail Service in different place (including downtown and
suburbs), the date of service shall be the third business day of the day sending
the mail. However, where the above-mentioned specified date of service is
different from the date that the notified party receives actually or signs
formally, the earliest date is the date of service. (4) Where the postal matter
is sent by fax, the time of sending out is deemed as delivery.
 
Article 59 The validity of the Contract is independent of any other relevant
contract, agreement or commitment, and is unaffected by the existence, validity,
termination, revocation or enforceability of the latter. When any clause or
content of the Contract is revoked in accordance with the law or is determined
to be invalid, the validity of other clauses and content is unaffected and
remains to be valid.
 
 
9

--------------------------------------------------------------------------------

 
 
Article 60 The Contract constitute all the contracts signed by three parties
regarding the terms and conditions hereof and all related matters and substitute
for all relevant written and verbal contract, agreement, stipulation,
commitment, guarantee, statement and explanation made before the three parties
conclude and sign the Contract, but such application, commitment, guarantee,
statement and explanation as the Consignor or/and the Borrower provide for the
Consignee before concluding and signing the Contract with the purpose of
concluding the Contract with the Consignee remain binding on the Consignor
or/and the Borrower.
 
Article 61 Any moratorium, favor or extension rendered to the Borrower by the
Consignor and the Consignee shall not in any way affect, endamage or restrict
all the rights of the Consignor and the Consignee under the Contract; and shall
not be deemed as abandonment of rights and interests of the Consignor and the
Consignee under the Contract and not affect any responsibility and obligation
borne by the Borrower hereunder.
 
Chapter XVI Appendix
 
Article 62 The appendix hereof is an inseparable part of the Contract, and shall
have the same legal force as the text of the Contract itself.
 
Article 63 The appendix to the Contract includes:
 
1. Letter of attorney of entrusted loan business;
 
2. Letter of advice of entrusted loan;
 
3. Interest rate adjustment notice of entrusted business of the company.
 
Chapter XVII Supplementary Rules
 
Article 64 The Contract is made in sextuplicate with the same legal effect, with
the Consignor, the Borrower and the Consignee holding two (2) copies.
 
Article 65 The Consignee gives an account and explanation in detail to the
Consignor, the Borrower when signing the Contract. No debate is taken with all
the clauses by all parties, and all parties understand the intendment of law of
relevant rights and obligations and limitation of liability or escape clause
accurately.
 
Article 66 Other matters as agreed upon by both parties
 

--------------------------------------------------------------------------------

                                                             
                                                 .
 
The Contract is concluded and signed by the Consignor, the Borrower, and the
Consignee in Beijing.
 
The Consignor: Minsheng Royal Fund Management Co., Ltd.             (Seal)
 
Legal representative/principal responsible person: Jiang Zhixiang      
(Signature or seal)
 
(Or Entrusted Agent)
 
Mar. 6, 2013
 
The Borrower: Yida (Fujian) Tourism Group Co.,
Ltd.                             (Seal)
 
Legal representative/principal responsible person: Chen Minhua       (Signature
or seal)
 
(Or Entrusted Agent)
 
Mar. 6, 2013
 
The Consignee: China Minsheng Banking Corp., Ltd., Fuzhou Branch        (Seal)
 
Legal representative/principal responsible person: Su Suhua              
(Signature or seal)
 
(Or Entrusted Agent)
 
Mar. 6, 2013
 
 
10

--------------------------------------------------------------------------------